DETAILED ACTION
This action is responsive to communications filed 04 November 2022.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The double patenting rejections have been withdrawn in view of an approved terminal disclaimer.
The objections to the claims have been withdrawn except for claim 20 wherein the claim continues to recite “the computer-readable medium of claim 8”.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 20 objected to because of the following informalities:   "the computer-readable medium of claim 8" is recited with insufficient antecedent basis in claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US-20100251329-A1) in view of Wan (US-20110202828-A1).
Regarding claim 8, Wei discloses:
A system ([FIG. 3]) configured to: 
a device comprising one or more processors, coupled to memory ([0062] computer service that is hosted at one or more servers [0094] protected network service is running on multiple servers (i.e. in the art a server comprises a processor coupled to memory so as to execute instructions as to implement functionality, e.g. being a server hosting/running a network service)) and configured to:
intercept a request to access a uniform resource locator (URL), and a network application hosted on one or more servers remote from the device and accessible via a browser within a client application of the device ([0065] traffic targeted at a network application is intercepted [0102-0108] intercepts the request of a client, e.g. consumer enters a web URL into a web browser to access a web site [FIG. 3] e.g. clients 300 to servers 386, 388, clouds 340, 350, 360, etc. through traffic management system/data processing system/traffic processing system, etc.); 
- 58 -4851-0841-1065.1Atty. Dkt. No.: 099011-4858 (QFoleyl8-D1030-US-CON)receive, from a discovery service, a location for which to send the URL for a user of the device selected based at least on a context of the user ([0108] cloud routing network selects an optimal server node (i.e. discovery service), e.g. geographic proximity (i.e. based on user context, geographic position must be learned to determine proximity) and traffic management service redirects the request to an “optimal” traffic processing unit (defined by the system’s routing policy, e.g. geographically nearest) and routes to further “optimal” TPU (e.g. nodes) as necessary and the process is repeated until the request finally arrives at the target server [0128] probes to gather data, e.g. of client, such as geographic location of a specific client IP, etc. for decision making); and 
transmit, responsive to the request ([0102-0108] intercepted request), the URL to the location ([0137] routes clean traffic to the target servers, e.g. intercepted and redirected client traffic through traffic processing system to route to target servers (i.e. geographic proximity based on [0108])).  
Wei does not explicitly disclose:
a device comprising a client application of the device to intercept a request from a network application to access a uniform resource locator (URL),
However, Wan discloses:
a device comprising a client application of the device to intercept a request from a network application to access a uniform resource locator (URL) ([0030-0031] user computer 104 may use certain software and/or hardware to present the various specific resources to the user, e.g. resource presentation module 300 comprising identification unit U201 [0033] URL used by server to find the corresponding specific resource [0036] identification unit U201 include an intercepting unit U7011 [0040] intercepting unit may intercept a response from server 110 corresponding to the request sent by the browser or the embedded media player [0024] server may include any appropriate computer servers, software, and databases so as to provide various websites and web pages (i.e. server as a network application to access websites/webpages and data thereof)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wei in view of Wan to have intercepted a request from a server hosting a network application to access a URL. One of ordinary skill in the art would have been motivated to do so to determine whether to intercept the request to the server, or the response from the server, or both (Wan, [0041]).
Regarding claim 9, Wei-Wan disclose:
The system of claim 8, set forth above,
Wei does not explicitly disclose:
wherein the one or more processors are further configured to intercept the request to access the URL from a web page being displayed for the network application in the browser.  
However, Wan discloses:
wherein the one or more processors are further configured to intercept the request to access the URL from a web page being displayed for the network application in the browser ([0030-0031] user computer 104 may use certain software and/or hardware to present the various specific resources to the user, e.g. resource presentation module 300 comprising identification unit U201 [0033] browser loads a web page and sends a request to server for loading a specific resource, URL used by server to find the corresponding specific resource [0036] identification unit U201 include an intercepting unit U7011 [0040] intercepting unit may intercept a response from server 110 corresponding to the request sent by the browser or the embedded media player [0024] server may include any appropriate computer servers, software, and databases so as to provide various websites and web pages (i.e. server as a network application to access websites/webpages and data thereof)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wei in view of Wan to have intercepted a request from a server hosting a network application to access a URL via browser for displaying a web page. One of ordinary skill in the art would have been motivated to do so to determine whether to intercept the request to the server, or the response from the server, or both (Wan, [0041]).
Regarding claim 10, Wei-Wan disclose:
The system of claim 8, set forth above,
Wei discloses:
wherein the discovery service selected the location from a plurality of locations based at least on the context of the user ([0108] cloud routing network selects an optimal server node (i.e. discovery service), e.g. geographic proximity (i.e. based on user context, geographic position must be learned to determine proximity) [0128] probes to gather data, e.g. of client, such as geographic location of a specific client IP, etc. for decision making [FIG. 3] e.g. nodes at various locations in the network).  
Regarding claim 11, Wei-Wan disclose:
The system of claim 8, set forth above,
Wei discloses:
wherein the one or more processors are further configured to identify the context of the user ([0128] probes to gather data, e.g. of client, such as geographic location of a specific client IP, etc. for decision making [FIG. 3] e.g. nodes at various locations in the network).  
Regarding claim 12, Wei-Wan disclose:
The system of claim 8, set forth above,
Wei discloses:
wherein the one or more processors are further configured to communicate, responsive to the request, the context of the user to the discovery service ([0128] probes to gather data, e.g. of client, such as geographic location of a specific client IP, etc. for decision making [0108] cloud routing network selects an optimal server node (i.e. discovery service), e.g. geographic proximity (i.e. based on user context, geographic position must be learned to determine proximity, such as from probed data, e.g. communicating data from probes to system)).  
Regarding claim 13, Wei-Wan disclose:
The system of claim 8, set forth above,
Wei discloses:
wherein the context comprises one or more of the following: identity of the user, a home location of the user, information about the device ([0128] request rate from a specific client), information about the network application ([0128] number of requests to a specific URL), and information about an entity associated with the user.  
Regarding claim 14, Wei-Wan disclose:
The system of claim 8, set forth above,
Wei discloses:
wherein the one or more processors are further configured to communicate a second request to resolve the URL to the location via the discovery service ([0113-0114] proxy server setting, e.g. client requests sent to proxy server (i.e. second request) that relay traffic between the target server and client, e.g. to traffic processing nodes that discard/reject traffic such determined to be unwanted, or otherwise routed to, etc.).
Regarding claims 1-6 and 15-20, they do not further define nor teach over the limitations of claim 8-13, therefore, claims 1-6 and 15-20 are rejected for at least the same reasons set forth above as in claim 8-13.
Regarding claim 7, it does not further define nor teach over the limitations of claim 14, therefore, claim 7 is rejected for at least the same reasons set forth above as in claim 14. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agarwal et al. (US-9253252-B2) SYSTEMS AND METHODS FOR CLOUD BRIDGING BETWEEN INTRANET RESOURCES AND CLOUD RESOURCES;
Jawahar et al. (US-20080172488-A1) REDUCING THE IMPACT OF NETWORK LATENCY ON APPLICATION PERFORMANCE;
Haltore et al. (US-9843520-B1) TRANSPARENT NETWORK-SERVICES ELASTIC SCALE-OUT;
Bhatia et al. (US-20180349283-A1) VIDEO REDIRECTION IN VIRTUAL DESKTOP ENVIRONMENTS;
Strijkers et al. (US-20160285780-A1) ALLOCATING RESOURCES BETWEEN NETWORK NODES FOR PROVIDING A NETWORK NODE FUNCTION;
Meulenhoff et al. (US-20170006059-A1) SYSTEM FOR PROTECTION AGAINST DDOS ATTACKS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453